TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 15, 2016



                                      NO. 03-15-00370-CV


Reagan National Advertising of Austin, Inc. d/b/a Reagan National Advertising, Appellant

                                                v.

   City of Austin, Texas; and Marc A. Ott, being sued in his Official Capacity, Appellees




     APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
 REVERSED AND RENDERED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 31, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment that the billboard assessment violates the Texas Constitution and that Reagan National

Advertising of Austin, Inc. d/b/a Reagan National Advertising recover $198,450.99 from the

City of Austin, Texas. The Court also remands the cause to the trial court to determine the

amount of attorney’s fees, if any, to which Reagan National Advertising of Austin, Inc. d/b/a

Reagan National Advertising is entitled. Appellees shall pay all costs relating to this appeal,

both in this Court and in the court below.